Name: Commission Regulation (EEC) No 980/87 of 3 April 1987 amending for the third time Regulation (EEC) No 2025/86 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 4. 87 Official Journal of the European Communities No L 92/15 COMMISSION REGULATION (EEC) No 980/87 of 3 April 1987 amending for the third time Regulation (EEC) No 2025/86 fixing countervailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1 355/86 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 2025/86 (3), as last amended by Regulation (EEC) No 663/87 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1665/72 (*), as amended by Regulation (EEC) No 281 1 /86 (% requires that these charges be amended ; Whereas, given that the first imports of hybrid sorghum seed since the entry into force of Regulation (EEC) No 1355/86 have now taken place, the countervailing charge on imports of hybrid sorghum for sowing should be fixed for the first time ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2025/86 is replaced by Annexes I and II to this Regulation . Article 2 This Regulation shall enter into force on 7 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ , No L 118 , 7 . 5 . 1986, p . 1 . (3) OJ No L 173, 1 . 7. 1986, p. 38 . (4) OJ No L 63, 6 . 3 . 1987, p . 25 . $ OJ No L 175, 2. 8 . 1972, p . 49 . (6) OJ No L 260, 12. 9 . 1986, p . 8 . No L 92/16 Official Journal of the European Communities 4. 4. 87 ANNEX I Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading number ex 10.05 Description Maize : Amount of countervailing charge (') Country of origin A. Hybrid for sowing : ll I. Double hybrids and top cross 3,5 Austria hybrids 30,7 Romania 30,7 Other countries (2) II . Three cross hybrids 4,9 Romania Il 26,0 Hungary l 25,0 Yugoslavia Il 35,4 Austria 43,3 Argentina l 43,3 Other countries (3) III . Single hybrids 5,3 Bulgaria II 43,0 Austria l \ 45,3 USA ll 80,0 Romania 89,7 Hungary I 93,7 Yugoslavia l 98,8 Canada \ 98,8 Other countries (') The countervailing charge may not exceed 4 % of the customs value. In the case of Spain and Portugal it may not exceed the rate obtained by alignment on the CCT in accordance with the timetable specified in the Act of Accession . (2) With the exception of Canada, Hungary, USA and Yugoslavia. (3) With the exception of Canada, USA, Chile and Japan . ANNEX II Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading number Description Amount of countervailing charge Country of origin 10.07 C I Hybrid for sowing 61,9 USA \ 61,9 Other countries